      Case 2:20-cv-01792-JAM-DB Document 8 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHU CHINSAMI,                                      No. 2:20-cv-1792 JAM DB P
12                       Plaintiff,
13            v.                                         ORDER
14    JARED LOZANO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. In an order filed November 23, 2020, this

18   court denied plaintiff’s application to proceed in forma pauperis. (ECF No. 6.) Plaintiff was

19   given fourteen days to submit the $400 filing fee if he wished to proceed with this case. Plaintiff

20   was warned that his failure to pay the filing fee would result in dismissal of this action.

21          Fourteen days have passed and plaintiff has not paid the filing fee. Accordingly, IT IS

22   HEREBY ORDERED that this case is dismissed without prejudice.

23

24   DATED: December 30, 2020                          /s/ John A. Mendez
25                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                        1
